The third section of chapter 73 of the Revised Statutes, a chapter defining, and regulating the trial of, the species of nuisance here indicted, provides, that "it shall not be necessary to prove an actual sale of intoxicating liquors in any building, place, or tenement, in order to establish the character of such premises as a common nuisance, but the notorious character of any such premises, or the notoriously bad or intemperate character of persons visiting the same, or the keeping of the implements orappurtenances usually appertaining to grogshops, tippling-shops,or places where intoxicating liquors are sold, shall be primafacie evidence that such premises are nuisances within the meaning of the first section of this chapter." In other words, this section, amongst other things, declares, that proof of "the keeping" of the implements or appurtenances of a place where intoxicating liquors are sold, as distinguished from proof of the actual sale of liquor at such place, shall be sufficient evidence, if unexplained, that the place is used for the illegal purpose, which renders it, under the statute, a common nuisance. Notwithstanding this section, the keeping of such implements and appurtenances is still but evidence, to be considered by the jury as possessing a certain force which the statute impresses upon it, and from which, in the absence of countervailing evidence, they are to infer, as an inference of fact, that the premises are applied by the defendant to the illegal use prohibited and punished by the statute. It does not change the forum in which the evidence is to be considered and the proper deductions to be drawn from it, but is intended to guide the jury in the performance of their duty, — not to enable the court, in any degree, to interfere with or take part in it.
Looking at the statute in this way, it is quite obvious, that the judge who tried this cause below exceeded his power in ordering a general verdict of guilty to be entered against the defendant, when, after permitting the jury to be polled, according to our practice, three of them answered in the mode in which it is agreed that they did. After being thrice instructed in the law applicable to the case, and sent out that they might *Page 290 
agree in a general verdict of guilty or not guilty, three of them, upon being polled, refused to concur with their fellows in a general verdict of guilty, but would answer no further than "guilty of keeping a bar there." In other words, they find, at best, but a fact from which the illegal use of the premises may be inferred by them, and stop there, quite short of the inference necessary to be drawn by them from it in order to the finding of a verdict of guilty. Now nothing is better settled, in relation to the distinctive duties of a court and jury upon a jury trial, than that the court cannot supply a substantial defect in the statement made, or verdict rendered by a jury, by any intendment or implication whatsoever; and; certainly, it is not in a criminal case, that this rule, conservative of the right of trial by jury, should be in the least degree encroached upon.
It is true that the court will put in form, in order to its being entered of record, the substantial meaning of the jury in their oral verdict; and it has been suggested by the attorney-general, in behalf of the state, that this is all that was done by the court in this case; the ordinary import of the phrase, "keeping a bar," implying the sale of intoxicating liquors. The circumstances under which this verdict was found, repudiate, in our judgment, this interpretation. The first verdict of the jury, in which all united, was, "guilty of keeping a bar there;" and this, as understood by the judge who tried the cause, was so far from signifying their concurrence in a verdict of guilty, that he sent them out with further instructions, in order that they might agree in some proper, that is, in some conclusive, verdict. They return, informing him that they cannot agree in such a verdict; when, upon being again sent out with further instructions, they again return, three of them, upon being asked, still persisting that they will not agree in a verdict of guilty. It may well be asked, if they did intend such a verdict, why did they not answer "guilty," when called, as their fellows did. It is quite evident that in using the phrase "keeping a bar there," they used it, not in its ordinary full sense, but as the statute, about which they had been so often instructed by the court, uses the word "keeping," that is, in the sense of having a bar, as an appurtenance of the trade of liquor selling; there *Page 291 
being no proof that it was actually used by the defendant during the period of time laid in the indictment, for the purposes of that trade.
For the reason that the verdict, in this case, ordered to be entered by the court of record, was not in truth the verdict of the jury who tried it, the same must be set aside, and a new trial granted to the defendant, to be had in the court of common pleas for the county of Providence.